IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

CLINTON STRANGE, )
Plaintiff, )
)
v. ) Civil Action No. 1:19-ev-1287
)
WINRED TECHNICAL SERVICES, LLC, )
Defendant. )
ORDER

This matter comes before the Court on pro se Plaintiff Clinton Strange’s motion to dismiss
without prejudice. Plaintiff filed this action under the Telephone Consumer Protection Act of 1991
against Defendant Winred Technical Services, LLC. Plaintiff represents that he has been in contact
with defendant, who denies the allegations of the complaint, and that he now understands that the
telephone number that called him was spoofed.' Plaintiff seeks to dismiss voluntarily his
complaint without prejudice pursuant to Federal Rule of Civil Procedure 41 (a)(1)(A)(i). Because
no party has answered or otherwise appeared in this action, it is appropriate for plaintiff to move
to dismiss this action voluntarily.

Accordingly,

It is hereby ORDERED that plaintiff's motion to dismiss without prejudice (Dkt. 6) is
GRANTED.

It is further ORDERED that plaintiff's complaint (Dkt. 1) is DISMISSED WITHOUT

PREJUDICE.

 

* Telephone spoofing occurs when an individual makes another person's or company’s phone number appear on the
reeciver's caller identification in an attempt to impersonate an individual or organization.
The Clerk is further directed to provide a copy of this Order to plaintiff at his address of

record.

Alexandria, VA
November 26, 2019

  
     

TS. Ellis, NJ
United States Distri¢t Jud
